Name: Commission Regulation (EEC) No 2403/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 Avis juridique important|31989R2403Commission Regulation (EEC) No 2403/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclature Official Journal L 227 , 04/08/1989 P. 0030 - 0031 Finnish special edition: Chapter 2 Volume 7 P. 0080 Swedish special edition: Chapter 2 Volume 7 P. 0080 *****COMMISSION REGULATION (EEC) No 2403/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 1672/89 (2), and in particular Article 9 thereof, Whereas, in order to ensure uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN code indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN code indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 169, 19. 6. 1989, p. 1. ANNEX 1.2.3 // // // // Description of the goods // Classification CN code // Reasons // // // // (1) // (2) // (3) // // // // 1. Lightweight, loose-fitting, knitted garment (100 % cotton), intended to cover the upper part of the body, reaching down to the hips, collarless, with a ribbed band at the rounded neckline, partially opening at the front with a button fastening right over left, with long hemmed sleeves. The base of the garment is hemmed and has two triangular inserts of ribbed knitted fabric at the sides (see photograph No 413) (*) // 6106 10 00 // The classifications is determined by the provisions of General Rules 1 and 6 for the interpretation, of the combined nomenclature, by Note 4 to Chapter 61 as well as by the texts of CN codes 6106 and 6106 10 00. See also the Explanatory Notes to CN code 6106 applicable to knitted shirts and shirt blouses. The classification of this garment as an article falling within CN code 6110 is excluded because the two inserts at the base do not have a tightening effect. // 2. Lightweight, sleeveless, knitted garment (100 % cotton) intended to cover the upper part of the body, reaching down to the waist, collarless, having a low-cut rounded neckline without an opening. The base of the garment is hemmed and has two semi-circular inserts of ribbed, knitted fabric. The neckline and armholes have sewn-on bands of knitted fabric (see photograph No 422) (*) // 6109 10 00 // The classifications is determined by the provisions of General Rules 1 and 6 for the interpretation, of the combined nomenclature, by Additional Note 1 to Chapter 61 as well as by the texts of CN codes 6109 and 6109 10 00. The classification of this garment as an article falling within CN code 6110 is excluded because the two inserts at the base do not have a tightening effect. // // // (*) The photographs are of a purely illustrative nature.